Case 2:19-cv-06115-CJC-KES Document 25 Filed 04/29/20 Page 1 of 1 Page ID #:193



  1
  2                                                           JS-6
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11    FAUSTINO RUA,                           Case No. 2:19-cv-06115-CJC (KES)
 12          Plaintiff,
 13    v.                                                 JUDGMENT
 14
       CALIFORNIA CORRECTIONAL
 15    HEALTH CARE SERVICES, et al.,
 16          Defendants.
 17
 18
 19         Pursuant to the Court’s Order Accepting the Final Report and
 20   Recommendation of the United States Magistrate Judge,
 21         IT IS ADJUDGED that the Second Amended Complaint is dismissed with
 22   prejudice.
 23
 24   DATED: April 29, 2020               ____________________________________
 25                                       CORMAC J. CARNEY
                                          UNITED STATES DISTRICT JUDGE
 26
 27
 28
